Name: Decision of the European Parliament of 23 April 2009 on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section VIII - European Ombudsman
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  EU finance
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/89 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section VIII  European Ombudsman (2009/639/EC) THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2007 (1),  having regard to the final annual accounts of the European Communities for the financial year 2007  Volume I (C6-0423/2008) (2),  having regard to the European Ombudsmans annual report to the discharge authority on internal audits carried out in 2007,  having regard to the Annual Report of the Court of Auditors on the implementation of the budget concerning the financial year 2007, together with the audited institutions replies (3),  having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (4),  having regard to Articles 272(10), 274, 275 and 276 of the EC Treaty,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0156/2009), 1. Grants the European Ombudsman discharge in respect of the implementation of its budget for the financial year 2007; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Council, the Commission, the Court of Justice, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) OJ L 77, 16.3.2007. (2) OJ C 287, 10.11.2008, p. 1. (3) OJ C 286, 10.11.2008, p. 1. (4) OJ C 287, 10.11.2008, p. 111. (5) OJ L 248, 16.9.2002, p. 1. RESOLUTION OF THE EUROPEAN PARLIAMENT of 23 April 2009 with observations forming an integral part of its Decision on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section VIII  European Ombudsman THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2007 (1),  having regard to the final annual accounts of the European Communities for the financial year 2007  Volume I (C6-0423/2008) (2),  having regard to the European Ombudsmans annual report to the discharge authority on internal audits carried out in 2007,  having regard to the Annual Report of the Court of Auditors on the implementation of the budget concerning the financial year 2007, together with the audited institutions replies (3),  having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (4),  having regard to Articles 272(10), 274, 275 and 276 of the EC Treaty,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0156/2009), 1. Notes that in 2007 the European Ombudsman (the Ombudsman) had available commitment appropriations amounting to a total of EUR 8,2 million (2006: EUR 7,7 million (6)), with a utilisation rate of 90,48 %, below the average of the other institutions (93,84 %); 2. Notes that, over the period 2003 to 2007, commitment appropriations have steadily increased from EUR 4,4 million to EUR 8,2 million (nearly +86 %) and posts from 31 to 57 units (+84 %), while complaints have increased from 2 436 to 3 217 (+32 %) and new enquiries opened from 253 to 308 (+22 %); further notes that the number of posts did not increase for the second consecutive year; 3. Points out that the Court of Auditors indicated in its annual report that the audit did not give rise to any significant observations as regards the Ombudsman; 4. Notes that, according to the Internal Auditors report No 08/03, the Internal Auditors work in 2007 showed that subject to full implementation of the agreed actions [ ¦] the institution's internal management and control systems are effective and provide reasonable assurance of attaining its control objectives on a consistent basis; 5. Recalls that the Internal Auditors report No 06/04, carried out to assess the adequacy of management and control procedures for establishing the staffs individual entitlements, did not reveal areas of significant risk in the management and control procedures, but it did confirm that the institution should address a number of specific issues; further recalls that an action plan was consequently agreed between the Internal Auditor and the institution and a deadline for its implementation was set for 30 September 2007; welcomes the conclusions of the follow-up audit carried out in December 2007, according to which all items agreed in the action plan concerning the management of individual entitlements were fully implemented; 6. Notes that the follow-up audit of the agreed action plan concerning compliance with public procurement rules showed that, while some progress had been made, the Ombudsman had not yet fully implemented the two outstanding actions from Internal Audit report No 06/03; encourages the Ombudsman to proceed urgently to complete the implementation of these actions, as suggested by the Internal Auditor; welcomes the fact that, based on its findings, the Internal Auditor included an audit of the public procurement process in its 2008 work programme, and awaits the findings of this follow-up audit; 7. Notes the information given by the Principal Authorising Officer by Delegation in the 2007 activity report to the effect that the self-assessment of the efficiency of the internal control framework of the Ombudsmans services was carried out again in early 2008, and that the global picture resulting from this exercise was that of an overall satisfactory level of implementation of the internal control standards (88 % against 85 % in 2006 and 74 % in 2004); 8. Further notes, however, that improvements in effectiveness were considered to be necessary in some areas (identification of sensitive functions, improvement of planning and programming, performance indicators); encourages the Ombudsman to make every effort to further improve the efficiency of the internal control framework of the institution; 9. Notes with satisfaction that the new framework cooperation agreement of indefinite duration between the Ombudsman and the Parliament, which entered into force on 1 April 2006, started to bear fruit in 2007; further notes that this agreement concerns the provision of certain administrative services, including buildings, IT, communications, legal advice, medical services, training, translation and interpretation; 10. Praises the Ombudsman for having continued its efforts to develop interinstitutional links with other bodies (in particular OPOCE, EAS and EPSO) and with the Translation Centre; notes that 70 % of its operational expenditure was committed and spent on the basis of interinstitutional cooperation; 11. Notes with satisfaction the successful implementation from May 2007 of the reorganisation of the legal service, ensuring effective monitoring of, and a sustained momentum in, the handling of enquiries and the preparation of decisions; 12. Observes that, according to its annual report, the Ombudsman faces fewer difficulties than in previous years regarding the recruitment of qualified lawyers and high staff turnover; 13. Welcomes the adoption by the Ombudsman on 14 December 2007 of a decision on the annual declaration of interests of the Ombudsman; notes with satisfaction that this declaration is published on the Ombudsmans website; 14. Congratulates the Ombudsman on its accession on 2 June 2008 to the Interinstitutional Agreement of 25 May 1999 between the European Parliament, the Council and the Commission concerning internal investigations by the European Anti-Fraud Office (OLAF) (7) in applying the system set up by Regulation (EC) No 1073/1999 (8); notes with satisfaction that on the same date the Ombudsman took a decision concerning the terms and conditions for internal investigations in relation to the prevention of fraud, corruption and any illegal activity detrimental to the Communities interests; 15. Requests that the Ombudsman include in its following activity report (financial year 2008) a chapter giving a detailed account of the follow-up during the year to Parliaments earlier discharge decisions, including possible explanations for not having followed the recommendations; 16. Notes that, despite amendments to the Financial Regulation, its rules on procurement are still excessively cumbersome for smaller institutions, such as the Ombudsman, especially in relation to tenders for contracts for relatively small amounts; invites the Commission  when carrying out its preliminary work prior to drawing up any future proposals for amendment to the Financial Regulation  to consult extensively with the Secretary General of the Ombudsman and its Secretariat in order to ensure that their concerns are fully taken into account in the final draft. (1) OJ L 77, 16.3.2007. (2) OJ C 287, 10.11.2008, p. 1. (3) OJ C 286, 10.11.2008, p. 1. (4) OJ C 287, 10.11.2008, p. 111. (5) OJ L 248, 16.9.2002, p. 1. (6) 2005: EUR 7,2 million. (7) OJ L 136, 31.5.1999, p. 15. (8) Regulation (EC) No 1073/1999 of the European Parliament and of the Council of 25 May 1999 concerning investigations conducted by the European Anti-Fraud Office (OLAF) OJ L 136, 31.5.1999, p. 1).